Title: From Thomas Jefferson to Josiah Masters, 26 December 1806
From: Jefferson, Thomas
To: Masters, Josiah


                        
                            
                        Friday 26 Dec. 1806.
                        
                        Th: Jefferson requests the favour of Mr. Masters to dine with him on Monday the 29th. at half after three, or at whatever later hour the House may rise
                  
                        
                            
                        
                    
                     The favour of an answer is asked
                  
               